Title: 29 [June 1753–January 1754?].
From: Adams, John
To: 


       Sat out from Boston, home where having tarried 7, or 8 Days I set out on a journey together with Mr. Adams to Piscataqua, to which I went By way of Litchfeild, going firstly from Boston over Charlston ferry through Charlestown, Mistick, Menotomy, Lexington, Bedford, Bilerica, Chensford, Dracut to which I passed from Chensford over the river. From Dracut I proceeded to Nottingham, Londonderry, Hamstead, Kingston, Kensington, Hampton, Greenland, Newington where having tarried about a fortnight and vizitted Portsmouth, I returned home and at the appointed time return’d to Colledge where I have been ever since, save that I went home once for a fortnight.
      